04/28/2020


                                          DA 19-0504
                                                                                          Case Number: DA 19-0504

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2020 MT 99



FLYING T RANCH, LLC.,

               Plaintiff and Appellant,

         v.

CATLIN RANCH, LP.,

               Defendant and Appellee.


APPEAL FROM:           District Court of the Fourteenth Judicial District,
                       In and For the County of Meagher, Cause No. DV-19-5
                       Honorable Brenda R. Gilbert, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Brian K. Gallik, Gallik, Bremer & Molloy, P.C., Bozeman, Montana

                For Appellee:

                       Vuko J. Voyich, Anderson & Voyich, P.L.L.C., Livingston, Montana



                                                  Submitted on Briefs: March 4, 2020

                                                              Decided: April 28, 2020


Filed:

                                     r--6ta•--df
                       __________________________________________
                                         Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     Plaintiff and Appellant Flying T Ranch, LLC (Flying T) appeals the Decision and

Order Regarding Defendant’s Motion to Stay Proceedings issued by the Fourteenth Judicial

District Court, Meagher County, on August 30, 2019. We reverse and remand for further

proceedings.

¶2     We address the following dispositive issue on appeal:

       Did the District Court abuse its discretion by staying proceedings without holding
       a hearing on Flying T’s motion for a preliminary injunction?

                  FACTUAL AND PROCEDURAL BACKGROUND

¶3     Flying T is a Montana limited liability company. In April 2014, Flying T purchased

Section 25 of Township 8 North, Range 7 East in Meagher County. Flying T purchased

title insurance from First American Title Insurance Company of Montana, Inc., an agent of

First American Title Insurance Company (collectively First American), which insured

against defects to the title, unmarketability of title, and lack of access to and from the land.

After purchasing the property, Flying T began construction of a cabin to allow its members

to engage in hunting and other recreational activities. To access its land, the members of

Flying T and its construction crews would exit U.S. Highway 89 and then travel on a road

known as the “Moss Agate Road” (Moss Agate). Moss Agate crosses the property of Catlin

Ranch, LP (Catlin). In June 2014, the gate on Moss Agate was locked. After discussions

with Catlin, the locks were removed and construction on Flying T’s cabin resumed. Flying

T improved portions of Moss Agate to allow better access for its construction crews.

                                               2
¶4       In September 2014, propane was delivered to Flying T’s cabin and the members of

Flying T began to use the property for archery hunting. For the next three years, Flying T

accessed the property via Moss Agate without interruption or hindrance. In September

2017, however, the gate at Moss Agate was once again locked.                 Todd Timbrook

(Timbrook), managing member of Flying T, cut the lock, accessed the property via Moss

Agate, and informed Catlin that he had cut the lock. Later in September 2017, Timbrook

returned to the property via Moss Agate to hunt and meet with a well-driller. The

well-driller also accessed the property via Moss Agate. In October 2017, Timbrook learned

the Meagher County Attorney informed the Sheriff that Flying T did not have access to its

property over Moss Agate. Flying T was thereafter unable to access its property via Moss

Agate.

¶5       Flying T filed claims with its title insurer, First American. First American initially

attempted to resolve the access issue but ultimately abandoned all efforts to obtain access

over Moss Agate or other locations after Flying T advised that it would reject a possible

easement over a different, sometimes unpassable, road, and First American further advised

it would not cover the costs associated with providing drivable access to Flying T’s

property. Flying T then filed suit against First American on May 20, 2019, seeking

damages from First American for, among other things, breach of contract and bad faith.

On May 31, 2019, Flying T filed a separate suit against Catlin. In its suit against Catlin,

Flying T sought a declaratory judgment that Moss Agate is either a county road, public

highway, or that the public enjoys an easement, by prescription, across Moss Agate. Flying
                                               3
T sought, in the alternative, a declaratory judgment that Flying T enjoys a private access

easement over Moss Agate. Flying T also sought damages for Catlin’s tortious interference

with its access over Moss Agate, or, in the alternative, damages against Catlin for unjust

enrichment due to the improvements Flying T made to Moss Agate.

¶6     On July 3, 2019, Flying T filed a motion for a temporary restraining order (TRO)

and preliminary injunction, along with a brief in support, seeking to enjoin Catlin from

interfering with Flying T’s access to its property over Moss Agate. On July 17, 2019,

Catlin filed a Motion to Stay Proceedings and Brief in Support. On July 26, 2019, Flying

T filed a Brief in Opposition to Motion to Stay Proceedings & Request for Hearing re:

Injunctive Relief. On July 29, 2019, the District Court issued an Order Setting Case

Scheduling Conference, setting a hearing to set both a scheduling order and to set a hearing

on the motion for injunctive relief for August 6, 2019. On August 9, 2019, after receiving

extensions of time, Catlin filed the Defendant’s Reply Brief to Plaintiff’s Brief in

Opposition to Stay Motion. Also on August 9, 2019, Flying T filed its Reply Brief in

Support of Motion for Injunctive Relief Pending Trial. On August 16, 2019, Catlin filed

its Answer to Complaint and Demand for Jury Trial. On August 30, 2019, without holding

a hearing, the District Court issued its Decision and Order Regarding Defendant’s Motion

to Stay Proceedings, which stayed proceedings in Flying T’s case against Catlin pending

the resolution of Flying T’s case against First American. The District Court further ordered

that the “parties shall cooperate, through counsel, in ensuring that Flying T is able to have


                                             4
propane delivered to its property via the Moss Agate Road that is in dispute herein, pending

further order of the Court.” Flying T appeals.

                               STANDARD OF REVIEW
¶7     We review a district court’s order on a motion to stay proceedings for an abuse of

discretion. Lamb v. Dist. Ct. of the Fourth Judicial Dist. of Mont., 2010 MT 141, ¶ 14, 356
Mont. 534, 234 P.3d 893 (citing Wamsley v. Nodak Mut. Ins. Co., 2008 MT 56, ¶ 23, 341
Mont. 467, 178 P.3d 102). Because district courts are afforded a high degree of discretion

to grant or deny preliminary injunctions, we will not overturn the district court’s decision

absent a manifest abuse of discretion. BAM Ventures, LLC v. Schifferman, 2019 MT 67,

¶ 7, 395 Mont. 160, 437 P.3d 142. “A manifest abuse of discretion is one that is obvious,

evident, or unmistakable.” BAM Ventures, ¶ 7 (quoting Caldwell v. Sabo, 2013 MT 240,

¶ 18, 371 Mont. 328, 308 P.3d 81).

                                      DISCUSSION

¶8     Did the District Court abuse its discretion by staying proceedings without holding
       a hearing on Flying T’s motion for a preliminary injunction?

¶9     The District Court’s August 30, 2019 Decision and Order, which stayed proceedings

in the present case pending the outcome of Flying T’s litigation against First American,

functionally denied Flying T’s motion for a TRO and preliminary injunction. The District

Court’s Decision and Order was issued without holding a hearing on Flying T’s request for

injunctive relief. To determine whether the District Court’s order staying proceedings in

this case was an abuse of discretion, we must first consider whether the District Court


                                             5
manifestly abused its discretion by denying Flying T’s motion for a preliminary injunction

without holding a hearing.

¶10    The statute governing preliminary injunctions provides an injunction order may be

granted in the following cases:

       (1) when it appears that the applicant is entitled to the relief demanded and
       the relief or any part of the relief consists in restraining the commission or
       continuance of the act complained of, either for a limited period or
       perpetually;

       (2) when it appears that the commission or continuance of some act during
       the litigation would produce a great or irreparable injury to the applicant;

       (3) when it appears during the litigation that the adverse party is doing or
       threatens or is about to do or is procuring or suffering to be done some act in
       violation of the applicant’s rights, respecting the subject of the action, and
       tending to render the judgment ineffectual;

       (4) when it appears that the adverse party, during the pendency of the action,
       threatens or is about to remove or to dispose of the adverse party’s property
       with intent to defraud the applicant, an injunction order may be granted to
       restrain the removal or disposition;

       (5) when it appears that the applicant has applied for an order under the
       provisions of 40-4-121 or an order of protection under Title 40, chapter 15.

Section 27-19-201, MCA. In addition, “[b]efore granting an injunction order, the court or

judge shall make an order requiring cause to be shown, at a specified time and place, why

the injunction should not be granted, and the adverse party may in the meantime be

restrained as provided in 27-19-314.” Section 27-19-301(2), MCA.

¶11    Flying T asserts the District Court manifestly abused its discretion by issuing the

order which stayed proceedings and functionally denied Flying T’s motion for a

                                             6
preliminary injunction without a hearing. Flying T argues Montana law contains a clear

requirement that a district court must hold a hearing on a request for a preliminary

injunction before determining whether to grant or deny a preliminary injunction. Catlin

asserts there is no requirement for a district court to hold a hearing when it denies a motion

for a preliminary injunction. We agree with Flying T that a hearing on a motion for

preliminary injunction is required before a district court may issue its decision.

¶12    “The limited function of a preliminary injunction is to preserve the status quo and

to minimize the harm to all parties pending full trial[.]” Yockey v. Kearns Props., LLC,

2005 MT 27, ¶ 18, 326 Mont. 28, 106 P.3d 1185 (citing Porter v. K & S P’ship, 192 Mont.
175, 183, 627 P.2d 836, 840 (1981)). “The court receiving an application for injunction

must ‘make an order requiring cause to be shown, at a specified time and place, why the

injunction should not be granted.’” City of Great Falls v. Forbes, 2011 MT 12, ¶ 12, 359
Mont. 140, 247 P.3d 1086 (quoting § 27-19-301(2), MCA).

¶13    The parties quibble over whether Flying T has made a prima facie showing it is

entitled to a preliminary injunction; however, we need not address that argument to resolve

the present case. As stated by this Court in Forbes, a district court who receives an

application for a preliminary injunction “must make an order requiring cause to be shown,

at a specified time and place, why the injunction should not be granted.” Forbes, ¶ 12

(internal quotations omitted). The District Court in this case disregarded the mandate of

Forbes and functionally denied Flying T’s motion for preliminary injunction without


                                              7
holding a hearing when it issued its August 30, 2019 Decision and Order Regarding

Defendant’s Motion to Stay Proceedings.

¶14    We further note that Flying T moved for a TRO when it sought a preliminary

injunction. “Where an application for an injunction is made upon notice or an order to

show cause, either before or after answer, the court or judge may enjoin the adverse party,

until the hearing and decision of the application, by an order which is called a temporary

restraining order.” Section 27-19-314, MCA. A TRO, if issued, “generally precedes an

injunction and is intended to last only until a hearing is held and a decision made on the

injunction application.” Mktg. Specialists v. Service Mktg., 214 Mont. 377, 388, 693 P.2d
540, 546 (1985). While a district court retains discretion to grant or deny a TRO application

without first holding a hearing, no such discretion exists on the question of whether to hold

a hearing on a motion for a preliminary injunction—the court must hold one before either

granting or denying preliminary injunctive relief. Forbes, ¶ 12.

¶15    The District Court’s error in functionally denying Flying T’s motion for a

preliminary injunction without holding a hearing in this case is “obvious, evident, [and]

unmistakable.” BAM Ventures, ¶ 7. The District Court therefore committed a manifest

abuse of discretion by denying Flying T’s motion without first holding a hearing because

Flying T was entitled under Montana law to a hearing on its motion before the District

Court could determine whether or not a preliminary injunction should issue.

¶16    When reviewing a district court’s decision on a motion to stay proceedings, we

consider “whether the decision on the request for a stay was arbitrary or exceeded the
                                             8
bounds of reason resulting in substantial injustice.” In re Crow Water Compact, 2015 MT
217, ¶ 32, 380 Mont. 168, 354 P.3d 1217 (citation omitted). An applicant for a stay “must

make out a clear case of hardship or inequity in being required to go forward[.]” Henry v.

Dist. Ct. of the Seventeenth Judicial Dist., 198 Mont. 8, 13, 645 P.2d 1350, 1353 (1982)

(citation omitted).

¶17    The District Court held that allowing Flying T’s case against Catlin to go forward

while Flying T’s claims against First American were pending in a separate case would

“create a clear case of hardship and inequity.” We disagree. As we have previously

discussed, the District Court manifestly abused its discretion by denying Flying T’s motion

for a preliminary injunction without first holding a hearing.           The District Court

accomplished this manifest abuse of discretion by means of the Decision and Order staying

proceedings. For this reason alone, the District Court’s order staying proceedings is an

abuse of discretion. Further, it is clear Flying T’s case against Catlin is fundamentally

different than its case against First American. Flying T brought suit against First American

for: breach of contract, breach of covenant of good faith and fair dealing, waiver, statutory

bad faith, and negligence. The jury in that case will determine if First American was

negligent or breached its contract with Flying T and, if so, whether it violated its duty of

good faith and fair dealing. If successful, the jury would award damages to Flying T—it

would not award access. Whether or not First American breached its contract with Flying T

does nothing to determine whether Moss Agate is a county or public road that has not been

abandoned, whether the public enjoys a prescriptive easement across Moss Agate or
                                             9
whether Flying T has a private access easement over Moss Agate via estoppel or

reservation. Flying T does not seek a declaratory judgment which determines the status of

Moss Agate in its litigation against First American, which is the clear thrust of its lawsuit

against Catlin. Flying T presents several theories for the status of Moss Agate, including

that it is a county road which has never been affirmatively abandoned through the actions

of authorized government officials. See Soup Creek LLC v. Gibson, 2019 MT 58, ¶ 33,

395 Mont. 105, 439 P.3d 369. The determination of the status of Moss Agate therefore

goes well beyond the claims Flying T has in its breach of contract and bad faith claim

against First American, and any relief Flying T may ultimately obtain from First American

in its bad faith claim would do nothing to determine the status of Moss Agate. While some

issues relating to damages could potentially be duplicative between the two cases, Catlin

did not demonstrate a clear case of hardship or inequity in being forced to defend the

present lawsuit and the District Court erred when it determined otherwise.

¶18    Because the District Court manifestly abused its discretion by denying Flying T’s

motion for preliminary injunction without holding a hearing, its order staying proceedings

in this case was also an abuse of discretion and this case must be remanded with instructions

to lift the stay of proceedings and hold a hearing on Flying T’s motion for a preliminary

injunction.




                                             10
                                    CONCLUSION

¶19   Because the bad faith case did not cover all the issues in the present matter, the

District Court abused its discretion by staying proceedings and denying Flying T’s motion

for preliminary injunction without a hearing.

¶20   Reversed and remanded for further proceedings consistent with this opinion.


                                                 /S/ INGRID GUSTAFSON


We concur:

/S/ MIKE McGRATH
/S/ BETH BAKER
/S/ LAURIE McKINNON
/S/ DIRK M. SANDEFUR




                                            11